Citation Nr: 0945351	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-17 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a bilateral foot 
condition.

In May 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDING OF FACT

Arthritis was not shown in service or for many years 
thereafter, and there is no competent evidence of a nexus 
between any current bilateral foot disability and service, to 
include a right foot injury which occurred therein.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a November 2006 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
letter also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service separation examination report, the report 
of a VA examination, VA treatment reports, private treatment 
records, and testimony and written statements provided by the 
Veteran.  The National Personnel Records Center (NPRC) 
confirmed in October 2008 that the Veteran's service 
treatment records were destroyed in the fire of 1973, so 
there are no additional records available.  Also, the NPRC 
reported that a search of morning reports from July through 
October 1957 made no reference to the Veteran's health or 
hospitalization.  The NPRC further indicated that there were 
no alternative records from the Office of the Surgeon 
General.  The Veteran was notified of the types of 
alternative forms of evidence in April 2007 and December 2008 
notice letters.  He indicated in an April 2007 statement that 
he was not in contact with any of the service members with 
whom he served. 

In an August 2008 VCAA letter, the Veteran was also requested 
to prepare an Authorization and Consent to Release 
Information form (VA Form 21-4142) for Dr. Congello 
pertaining to any treatment he received for the claimed 
disability based on information he provided during a hearing 
before a Decision Review Officer.  The Veteran did not 
perform the requested action.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing testimony at 
hearings before the undersigned Veterans Law Judge and a 
Decision Review Officer, responding to notices, and 
submitting evidence and argument.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

As noted previously, most of the Veteran's service treatment 
records are not on file and were apparently destroyed in a 
fire at the NPRC in St. Louis, Missouri, in 1973. The United 
States Court of Appeals for Veteran's Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Turning to the evidence, the separation examination report 
dated in December 1957 indicates that the Veteran 
accidentally fell and fractured his right foot.  However, a 
left foot injury was not noted, and upon clinical 
examination, the feet were evaluated as normal.  There are no 
other service medical records available for review.  VA 
treatment records are negative for any findings or treatment 
with regards to any foot condition.

Private treatment records from the Mayo Clinic dated in May 
1959 indicated that the Veteran reported that he sustained a 
broken right foot and a turned ankle in 1957 or 1958.

In an October 2006 statement, the Veteran said that he served 
in Korea from the summer of 1956 through December of 1957.  
He said he checked in food off of the ships and placed it on 
trucks.  He said he was up on a truck counting milk that had 
been shipped in.  When he jumped off of the truck, he landed 
on the curb with both feet, breaking both of his "insteps".  
He said that he was on crutches during the last eight weeks 
he served in Korea.  

The Veteran was afforded a VA examination in March 2008, 
during which the claims file was available and reviewed.  The 
examiner noted that he considered the Veteran to be a 
reliable historian.  The Veteran reported that while in 
active service he fractured the insteps of his bilateral feet 
when he jumped off a truck.  He was evaluated and treated in 
military hospitals with casting.  He said that his feet seem 
to have gotten wider and that he has to have good arch 
supports.  He stated that he developed arthritis of the 
bilateral feet as a result of the injuries.  

The examiner noted that a right foot fracture was well 
documented on the separation examination report.  The 
examiner said that there was no evidence of ongoing treatment 
for right foot fracture residuals.  He noted that X-ray 
findings demonstrated no residual deformity from prior injury 
in the left or right foot.  He also noted that there were 
mild changes of osteoarthritis bilaterally which 
predominantly involve the great toe metatarsophalangeal 
joints.  The examiner opined the arthritis is less likely 
than not due to right foot fracture, considering it is a 
bilateral occurrence.  The examiner concluded that it is more 
likely than not that the degenerative joint disease is due to 
the Veteran's civilian occupations that include employment as 
a barber for 10 years, which is an occupation that requires 
extended standing.  

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in July 2008.  He explained that during 
active service in Korea, he took fresh food off of ships and 
loaded it onto trucks.  He said that he broke his instep when 
he jumped off a truck and landed on the edge of the sidewalk.  
He said that he injured his feet sometime around September of 
1957.  He said that he was hospitalized and had both of his 
feet put into a cast.  He had the casts removed one week 
before he returned home in December.  He said that he was 
unable to perform his job after the injury in September.  He 
was not issued any type of devices to assist with his feet.  
He said that nothing was done for his feet at discharge.  He 
testified that in his occupations he had to wear high top 
boots and that there were always floor pads underneath his 
feet.  He said he worked as a barber for about 10 years and 
then had a job in a factory, working in the parts department, 
which involved a lot of walking.  He said that he compensated 
for his condition after discharge by wearing high compression 
socks all the time and using pads and arch supports in his 
shoes.  He said that his current foot problem is mainly just 
arthritis.  

When asked by the Decision Review Officer about why the right 
foot would have been mentioned on the separation examination 
report but not the left foot, the Veteran said he did not 
remember.  The Veteran also said that his feet had been 
treated by private physicians after discharge.  They were 
unavailable, however, as one had retired and another had gone 
into the ministry.  A third, Dr. Congello, was the subject of 
the previously mentioned Authorization and Consent to Release 
Information form that the Veteran did not prepare when 
requested by the RO.      

The Veteran provided testimony before the undersigned 
Veterans Law Judge in May 2009.  He said that he injured his 
feet in Korea when he jumped off a truck and broke his 
insteps.  He said he did not remember having any treatment 
other than having casts put on his feet.  He said that after 
he was released from the hospital his feet hurt a lot.  He 
said that he left Korea within weeks of getting out of the 
hospital.  He said that he had no duty after he injured his 
feet.  His feet were weak and they hurt all the time.  He 
said that he had casts on for seven or eight weeks.  He said 
that after he was discharged he worked as a barber and at a 
factory.  He also described an injury that occurred post-
service.  He said he stepped out of a car and cracked his 
ankle on his right foot.  He said he did not remember any 
special treatment for that injury other than wearing a cast 
and using crutches.  After discharge, he said he had to have 
shoes that were "built up" for him and he had to have 
special shoes all the time he worked.  He did not remember 
the details, but he went to some type of foot doctor and they 
recommended that he go to a certain boot factory, and for 
years he had shoes made there. The Veteran said he did not 
have any problems with his feet prior to entering active 
service.  He stated that the pain in his feet is located in 
the arches of both feet, but the right foot is the worst of 
the two.  He experiences pain with any type of activity.  He 
also said that he was treated by a private physician who 
passed away many years ago.  The Veteran testified that he 
has received Social Security Disability benefits, but not for 
any disability involving his feet.  Thus, such records are 
not relevant to the instant claim.

The Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for a 
bilateral foot disability.  Although the Veteran claims that 
he injured both feet during active service, the separation 
examination and the private treatment records dated shortly 
after discharge reference only an injury to the right foot.  
The statement made to the private physician was made in the 
context of medical treatment, and is more contemporaneous in 
time to the occurrence of the injury than the current 
statements rendered approximately 40 years after service.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Additionally, there is no competent medical opinion linking 
the Veteran's current osteoarthritis to active service.  
Although he is competent to state his symptoms, the Veteran 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning the relationship of any 
current orthopedic disability to service, as the disability 
at issue requires medical expertise to diagnose and evaluate.  
See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  The only competent medical 
opinion of record with regards to the relationship of the 
Veteran's bilateral foot condition to service is the opinion 
of the March 2008 VA examiner, who found that the current 
bilateral foot arthritis is less likely than not due to 
service.  The examiner concluded that it is more likely than 
not that the degenerative joint disease is due to the 
Veteran's civilian occupations which required extended 
standing.  Moreover, when X-rays of both feet were 
interpreted, residual deformity from prior injury in either 
foot was not seen.  

While the Veteran contends that he has had foot problems 
since his documented in-service right foot injury and his 
claimed left foot injury, a medical opinion is still required 
to link his claimed continuity of symptomatology with the 
current disorder.  See Clyburn v. West, 12 Vet. App. 296, 
301-302 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  As noted above, the only competent opinion of 
record fails to establish a link between his current 
condition and the injury in service, and in fact, links it to 
a post service occupation.

In summary, there are no competent medical opinions in the 
record which establish a link between his current disability 
and the right foot injury in service, or any claimed left 
foot injury in service.  Additionally, although the Veteran 
was diagnosed with mild osteoarthritic changes bilaterally 
during the March 2008 VA examination, there is no medical 
evidence that such disability manifested within one year from 
date of termination of service.  Therefore, the preponderance 
of the competent evidence is against a finding of service 
connection for a bilateral foot disability on either a direct 
or presumptive basis. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


